Exhibit 10.5


[image00013.jpg]
August 19, 2016
 
Christopher Gramm
1944 E Sky Harbor Circle
Phoenix, AZ 85034


Dear Chris:


I am pleased to confirm our offer to you to become the Vice President and
Financial Controller of AdvanSix (the “Company”), a wholly owned subsidiary of
Honeywell International Inc. (“Honeywell”) that may be spun off as an
independent public company on or about November 15, 2016 (the actual spin off
date is hereinafter referred to as the “Separation Date”). This offer is
contingent on a successful completion of the spin. The Company will initially be
based in or near Morris Plains, New Jersey. During this interim period you will
also support Michael Preston in planning for the AdvanSix separation. The
effective date of your promotion will be the Separation Date (“Effective Date”),
subject to the terms and conditions of this letter agreement (“Agreement”).


In connection with your new role, you will be entitled to the following
compensation and benefits package:


COMPENSATION


Base Salary: As of the Effective Date, your annual base salary will be increased
to $270,000. After the Separation Date, your base salary shall adjusted by the
Company’s Board of Directors from time to time.


Annual Incentive Compensation: Your initial target incentive compensation
opportunity with the Company will be 35% of your annual cash base salary
earnings during the year. For 2016, you will be eligible for an incentive
compensation award from the Company for post-Separation Date earnings. Company
incentive compensation awards are paid in the first quarter of the following
year.


Annual Incentive Compensation From Honeywell: You will receive a 2016 incentive
compensation award from Honeywell equal to 35% of your cash base salary earnings
up through the Separation Date. Honeywell incentive compensation awards are paid
in the first quarter of the following year.


Honeywell Growth Plan Units: Notwithstanding anything in the Stock Incentive
Plan of Honeywell International Inc. and its Affiliates (the “Stock Incentive
Plan”) and governing award agreements to the contrary, you will receive the
second full installment of your award for the 2014-2015 Growth Plan performance
cycle, payable as at the time awards are paid to other Growth Plan participants,
anticipated to be in the first quarter of 2017. You will forfeit your 2016-2017
Growth Plan performance award.
 


Page 1 of 3

--------------------------------------------------------------------------------





Honeywell Stock Options: Notwithstanding anything in the Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Stock Incentive Plan”) and
governing award agreements to the contrary, you will be treated as being
employed by Honeywell through March 1, 2017 solely for purposes of determining
your vested rights to any Honeywell stock options.  Any Honeywell stock options
that have not vested as of March 1, 2017 shall be forfeited.  Moreover, you will
have three (3) years from the Separation Date to exercise any vested Honeywell
stock options.


Honeywell Restricted Stock Units:  Notwithstanding anything in the Stock
Incentive Plan and governing award agreements to the contrary, you shall be
treated as being employed by the Company through March 1, 2017 solely for
purposes of determining your vested rights to any Honeywell restricted stock
units.  Any Honeywell restricted stock units that have not vested as of March 1,
2017 shall be forfeited.


Sign-On Long-Term Incentive Awards From the Company:  You will be granted
$575,000 worth of Company restricted stock units as of the Effective Date. 
These restricted stock units will vest three years from the Effective Date,
assuming you are still employed by the Company as of such date.  This sign-on
grant is intended to replace forfeited Honeywell equity and growth plan units.


Annual Long-Term Incentive Awards From the Company:  You will be eligible for
annual equity awards with an initial target of 100% of your Base Salary.  The
size and mix of future awards will be determined by the Company’s Board of
Directors.  The terms of all long-term incentive awards will be governed by the
terms of the applicable stock plan and the relevant award agreements.


OTHER EXECUTIVE BENEFITS


You will also be entitled to the following Executive Benefits:



· Welfare and Retirement:  As provided to other employees of the Company (to be
determined).




· Vacation:  As provided to other senior executives of the Company (to be
determined).




· Executive Severance:  9 months of base salary continuation (based on plan
provisions to be determined).




· Excess Liability Insurance:  As provided to other senior executives of the
Company (to be determined).

 
Page 2 of 3

--------------------------------------------------------------------------------



RELOCATION


A condition of the offer is that you agree to relocate to the Richmond, Virginia
area.  You will be eligible for relocation assistance in accordance with the
Company’s Executive Level relocation guidelines.


STOCK OWNERSHIP GUIDELINES FOR COMPANY OFFICERS


As an Executive Officer of the Company, you will be required to hold a multiple
of your annual base salary in Company shares (to be determined by the Company)
in accordance with the Company’s Stock Ownership Guidelines.


INTELLECTUAL PROPERTY AND NON-COMPETITION AGREEMENTS


As a condition of this employment offer, you will be required to execute, in a
form substantially similar to the corresponding Honeywell agreements, (i) the
Company’s intellectual property agreement, and (ii) the Company’s noncompete
agreement for senior executives” (“Noncompete Agreement”), prior to the
Separation Date.


ACCEPTANCE OF OFFER


Please indicate your acceptance of this offer by signing this letter in the
space provided and returning it to me.


If you have any questions or need any further information about our offer,
please contact me directly.
 
Congratulations,
 
 
Michael Preston
SVP, CFO
AdvanSix


Cc:  Jonathan Bellamy
 
Read and Accepted:






/s/ Christopher Gramm
 
8/19/16
Christopher Gramm
 
Date





All businesses experience changing conditions.  Accordingly, we reserve the
right to change work assignments, reporting relationships and staffing levels to
meet business needs, and your employment with Honeywell will be on an “at will”
basis.  This means that there is no guarantee of employment for any specific
period, and either you, the Company or Honeywell (as applicable) may terminate
your employment at any time.


Page 3 of 3